FILE                                                              THIS OPINION WAS FILED
                                                                               FOR RECORD AT 8 A.M. ON
       IN CLERK’S OFFICE                                                              JULY 2, 2020
SUPREME COURT, STATE OF WASHINGTON
            JULY 2, 2020
                                                                                  SUSAN L. CARLSON
                                                                                SUPREME COURT CLERK




      IN THE SUPREME COURT OF THE STATE OF WASHINGTON


          LOGAN MAGNEY, a minor; CALEB )
          MAGNEY, a minor; BRIAN MAGNEY and )                          No. 96669-9
          EMILY MAGNEY,                          )
                                                 )                        En Banc
                       Petitioners,              )
                                                 )
               v.
                                                 )                   July 2, 2020
                                                              Filed ____________________
                                                 )
          TRUC PHAM, MD; AYUMI I. CORN, MD; )
          LIQUN   YIN,   MD;     and   INCYTE )
          DIAGNOSTICS, a Washington corporation, )
                                                 )
                       Respondents.              )
                                                 )


               WIGGINS, J. ∗—This case concerns whether petitioners/parents waived the

      marital counseling privilege when they filed a claim for damages against the doctors

      who treated their infant son on the ground that the child was misdiagnosed with

      cancer. Prior to the alleged misdiagnosis, Brian and Emily Magney had engaged in

      and completed marital counseling. Defendant doctors sought discovery of the records,

      but the Magneys filed a motion for a protection order to prevent disclosure given that

      the records are privileged. The superior court denied the motion and ordered


      ∗
        Justice Charles Wiggins is serving as a justice pro tempore of the Supreme Court pursuant
      to Washington Constitution article IV, section 2(a).

                                                  1
Magney et al. v. Pham, MD et al., No. 96669-9


disclosure, analogizing the marital counseling privilege to the psychologist-client

privilege, which the Court of Appeals has held is automatically waived when emotional

distress is at issue.

       We reverse the superior court. The Magneys did not automatically waive

privilege because filing a lawsuit is not one of the enumerated exceptions under the

“marital counseling” privilege statute. 1 However, this court has a limited record of the

parties’ discovery and no way of knowing the contents of the marital privilege records.

Therefore, we cannot determine on the record whether the privilege has been

impliedly waived by the actions of the Magneys at this point in litigation. We

accordingly remand to the superior court to review the records and evidence the

parties submit and to determine whether the Magneys have impliedly waived privilege

consistent with section II of this opinion (discussing the test for implied waiver). If the

trial court determines in camera that the Magneys have impliedly waived privilege, the

trial court must then determine, in camera, whether any of the marital counseling

records are relevant to the case and, thus, discoverable.

       The concurrence/dissent agrees that the Magneys did not automatically waive

privilege by filing a lawsuit seeking damages for mental anguish and agrees with the

rejection of the automatic waiver analysis in Lodis v. Corbis Holdings, Inc., 172 Wash.
1 See RCW 5.60.060(9). Although this statute references a privilege for many different types
of professionals who can offer myriad types of counseling and consulting, because Brian and
Emily were engaged in marital counseling we occasionally refer to the privilege at issue in
the present case as the marital counseling privilege. However, all analysis would equally
apply to any privileged communication between parties with the proper relationship as defined
under RCW 5.60.060(9) regardless of whether the type of counseling or consulting is marital
counseling.

                                             2
Magney et al. v. Pham, MD et al., No. 96669-9


App. 835, 854, 292 P.3d 779 (2013). See concurrence/dissent at 1, 7. The

concurrence/dissent also agrees that McUne v. Fuqua, 42 Wash. 2d 65, 76, 253 P.2d
632 (1953), controls the resolution of this case such that the filing of a lawsuit is not

sufficient to waive privilege and a party must affirmatively offer evidence or testimony

to waive a privilege. Concurrence/dissent at 17. It further agrees that if the Magneys

call their counselor as a witness at trial or testify as to the substance of their counseling

sessions, then they may have waived the privilege. Id. at 18.

       However, the concurrence/dissent mischaracterizes this majority opinion as

conflating waiver of privilege and relevancy and, thus, incorrectly concludes that this

opinion “eviscerates the legislatively created privilege.” Id. at 1. To the contrary, we

conclude that the discretion of whether a privilege has been impliedly waived belongs

to the trial court judge, who has access to the entirety of the record of the case and

who can determine whether any disclosures thus far impliedly waived the privilege.

Therefore, we remand for an in camera determination of whether the Magneys have

impliedly waived privilege through any of their actions thus far and, if so, whether any

records are relevant.

                            FACTS AND PROCEDURAL HISTORY

       In 2017, the Magneys filed a medical negligence claim on behalf of themselves

and their two sons, Logan and Caleb, seeking damages for “severe and permanent

injuries, both mental and physical, pain and suffering and mental anguish as well as

loss of consortium.” Clerk’s Papers (CP) at 7. The Magneys named as defendants

Truc T. Pham, MD; Ayumi I. Corn, MD; Liqun Yim, MD; and Incyte Diagnostics.



                                             3
Magney et al. v. Pham, MD et al., No. 96669-9


(collectively Respondents). 2 In the complaint, the Magneys allege that in 2015,

respondents misdiagnosed Logan with acute myeloid leukemia and subjected him to

unnecessary chemotherapy when he was an infant. 3

       During discovery, Respondents learned that the Magneys had engaged in

marital counseling in 2014 prior to Logan’s diagnosis. The Magneys have not engaged

in marital counseling, or any other type of counseling, since Logan’s diagnosis.

Respondents subsequently served the Magneys with interrogatories and requests for

production of documents related to the Magneys’ marital counseling.

       The Magneys filed a motion for a protective order to prevent disclosure of the

records, arguing that records are privileged under the marital counseling privilege

codified in RCW 5.60.060(9) and that they did not waive the privilege. They further

alleged that the counseling records are not relevant to any issue in the medical

negligence suit as they did not put their marital relationship at issue. The Magneys

allege the “loss of consortium” claim refers to the loss of consortium of the parent-

child relationship between Mrs. Magney and Logan, and Mr. Magney and Logan, but

not the marital relationship between Mrs. Magney and Mr. Magney. CP at 15. In the



2 Dr. Pham and Incyte Diagnostics are represented by the same counsel, and Dr. Corn and
Dr. Yim are represented by the same counsel. Although the respective groups of parties filed
their own answers to the motions for discretionary review both here and at the Court of
Appeals, as well as a joint motion to modify our commissioner’s ruling granting review, only
Dr. Pham and Incyte Diagnostics have filed a response brief in this court. However, for ease
of reference and because all respondents’ interests are materially aligned, we refer to all
respondents collectively and attribute Dr. Pham and Incyte Diagnostics’ arguments to all
respondents.
3 The details surrounding the alleged misdiagnosis and treatment are not pertinent to the
issue on appeal and, thus, are not discussed in detail.

                                             4
Magney et al. v. Pham, MD et al., No. 96669-9


alternative, the Magneys requested in camera review of the records given the highly

sensitive nature of the records and that the Magneys are not even aware of what was

said in each other’s separate counseling sessions. In contrast, Respondents argued

that because the Magneys sought damages for “mental anguish,” any mental health

records are relevant and the privilege is waived automatically.

      The superior court denied the Magneys’ motion for a protective order, denied

in camera review of the records, and ordered the Magneys to produce the marital

counseling records. CP at 107. The superior court judge reasoned that “privilege is

waived based upon the fact that the mental health or anguish here has been put at

issue.” Verbatim Report of Proceedings at 27. The superior court judge further noted

“concern[] about the sensitive nature of the records” and indicated that although in

camera review “make[s] a bit of sense,” it would not be “a very practical solution in

these circumstances.” Id. at 28-29. After the Court of Appeals denied review, this court

granted discretionary review.

                                        ANALYSIS

      A trial court’s ruling on the scope of discovery is reviewed for abuse of

discretion. Wash. State Physicians Ins. Exch. & Ass’n v. Fisons Corp., 122 Wash. 2d
299, 338, 858 P.2d 1054 (1993). A judge abuses his or her discretion when a ruling

is based on untenable grounds or untenable reasons or on an erroneous view of the

law. Id. at 339. If a trial court bases a discovery ruling on an erroneous view of the

law, the ruling is necessarily an abuse of discretion. Id.

      Whether a privilege has been waived is reviewed de novo. Steel v. Olympia

Early Learning Ctr., 195 Wash. App. 811, 822, 381 P.3d 111 (2016) (waiver of attorney-
                                            5
Magney et al. v. Pham, MD et al., No. 96669-9


client privilege reviewed de novo (citing Pappas v. Holloway, 114 Wash. 2d 198, 205,

787 P.2d 30 (1990))); Lodis, 172 Wash. App. at 854 (waiver of psychologist-client

privilege reviewed de novo (citing Dietz v. Doe, 80 Wash. App. 785, 788, 911 P.2d 1025

(1996))).

      Under CR 26(b)(1), parties in a civil action “may obtain discovery regarding any

matter, not privileged, which is relevant to the subject matter involved in the pending

action.” (Emphasis added.) The parties do not dispute that the Magneys’ marital

counseling records are privileged under RCW 5.60.060(9). They dispute whether the

Magneys waived the privilege when they filed a claim for injuries to their child and

alleged damages for mental anguish to themselves arising from the child’s injuries.

We reverse the superior court and hold that the Magneys did not waive the privilege

because under the plain and unambiguous language of the marital counseling

privilege statute, no automatic waiver applies. However, we remand for in camera

review of whether the privilege has been impliedly waived.

      I.     Statutory privileges are strictly construed to effectuate legislative intent

      There are two types of privileges: common law privileges and statutory

privileges. Common law privileges, such as the attorney-client privilege, are those

privileges whose codifications are “merely declaratory of the common law.” State v.

Emmanuel, 42 Wash. 2d 799, 815, 259 P.2d 845 (1953). The court has more latitude to

interpret common law privileges. See id. (although not specified in the statute

codifying the attorney-client privilege, we held that “[t]he same privilege accorded the

attorney is extended to the client under the common-law rule” (citing State v. Ingels,

4 Wash. 2d 676, 104 P.2d 944 (1940))). In contrast, when a privilege is created by statute

                                           6
Magney et al. v. Pham, MD et al., No. 96669-9


and thus is not a privilege found within the common law, it is considered to be in

derogation of—that is, an exemption from—the common law, and the statute must be

strictly construed. See Petersen v. State, 100 Wash. 2d 421, 429, 671 P.2d 230 (1983)

(psychologist-client privilege is created by statute in derogation of the common law

and must be strictly construed); Carson v. Fine, 123 Wash. 2d 206, 212-13, 867 P.2d
610 (1994) (physician-patient privilege is created by statute and is strictly construed

(citing Dep’t of Soc. & Health Servs. v. Latta, 92 Wash. 2d 812, 819, 601 P.2d 520

(1979))). Unlike the attorney-client privilege, the marital counseling privilege is created

by statute and must be strictly construed by interpreting the specific words in the

statute that the legislature has codified. See Petersen, 100 Wash. 2d at 429.

      “When construing a statute, our goal is to determine and effectuate legislative

intent.” Swinomish Indian Tribal Cmty. v. Dep't of Ecology, 178 Wash. 2d 571, 581, 311
P.3d 6 (2013) (citing TracFone Wireless, Inc. v. Dep't of Revenue, 170 Wash. 2d 273,

281, 242 P.3d 810 (2010); Dep't of Ecology v. Campbell & Gwinn, LLC, 146 Wash. 2d
1, 9-10, 43 P.3d 4 (2002)).

      We start with the plain and unambiguous language of a statute. Campbell &

Gwinn, 146 Wash. 2d at 9-10. “[I]f the statute's meaning is plain on its face, then the court

must give effect to that plain meaning as an expression of legislative intent.” Id. “[T]he

plain meaning is . . . derived from what the Legislature has said in its enactments, but

that meaning is discerned from all that the Legislature has said in the statute and

related statutes which disclose legislative intent about the provision in question.” Id.

at 11. “[I]f, after this inquiry, the statute remains susceptible to more than one



                                            7
Magney et al. v. Pham, MD et al., No. 96669-9


reasonable meaning, the statute is ambiguous and it is appropriate to resort to aids to

construction, including legislative history.” Id. at 12.

       In interpreting a statute we must also keep in mind the interpretive canon

expressio unius est exclusio alterius, i.e., “[w]here a statute specifically designates the

things or classes of things upon which it operates, an inference arises in law that all

things or classes of things omitted from it were intentionally omitted by the legislature.”

Wash. Nat. Gas Co. v. Pub. Util. Dist. No. 1 of Snohomish County, 77 Wash. 2d 94, 98,

459 P.2d 633 (1969).

                     A.     The Magneys did not waive privilege under the clear and
                            unambiguous text of RCW 5.60.060(9)

       To understand the issue before the court, we examine the structure of RCW

5.60.060. This statute is divided into 10 subsections, each of which identifies one or

more privileges and states when the privilege can be lost or waived. Some of these

privileges have existed for considerable time, others are more recent. Some came to

us as part of the common law, others were created by the legislature. Each subsection

of RCW 5.60.060 also includes any limitations or exemptions on that particular

privilege. The primary privilege at issue here is the marital counseling privilege under

RCW 5.60.060(9). We first examine the plain language of the marital counseling

privilege and then turn to the structure of RCW 5.60.060 as a whole.

      RCW 5.60.060(9), which is at issue here, provides in part (the entire section is
quoted in the footnote below 4):

4             (9) A mental health counselor, independent clinical social worker, or
       marriage and family therapist licensed under chapter 18.225 RCW may not
       disclose, or be compelled to testify about, any information acquired from
       persons consulting the individual in a professional capacity when the


                                             8
Magney et al. v. Pham, MD et al., No. 96669-9



            (9) A mental health counselor, independent clinical social worker,
      or marriage and family therapist licensed under chapter 18.225 RCW
      may not disclose, or be compelled to testify about, any information
      acquired from persons consulting the individual in a professional
      capacity when the information was necessary to enable the individual to
      render professional services to those persons except:

             ....

            (b) If the person waives the privilege by bringing charges against
      the mental health counselor licensed under chapter 18.225 RCW;

             . . . or

             (e) To any individual if the mental health counselor, independent
      clinical social worker, or marriage and family therapist licensed under
      chapter 18.225 RCW reasonably believes that disclosure will avoid or
      minimize an imminent danger to the health or safety of the individual or
      any other individual; however, there is no obligation on the part of the
      provider to so disclose.




      information was necessary to enable the individual to render professional
      services to those persons except:

             (a) With the written authorization of that person or, in the case of death
      or disability, the person's personal representative;

            (b) If the person waives the privilege by bringing charges against the
      mental health counselor licensed under chapter 18.225 RCW;

             (c) In response to a subpoena from the secretary of health. The
      secretary may subpoena only records related to a complaint or report
      under RCW 18.130.050;

             (d) As required under chapter 26.44 [abuse of children] or 74.34 RCW
      [abuse of vulnerable adults] or RCW 71.05.360 (8) and (9) [involuntary
      treatment act disclosures]; or

             (e) To any individual if the mental health counselor, independent clinical social
      worker, or marriage and family therapist licensed under chapter 18.225 RCW
      reasonably believes that disclosure will avoid or minimize an imminent danger to the
      health or safety of the individual or any other individual; however, there is no obligation
      on the part of the provider to so disclose.

                                              9
Magney et al. v. Pham, MD et al., No. 96669-9


      Under the Campbell & Gwinn framework, we begin by looking at the plain

language of the statute in the context of the conditions and exceptions stated in RCW

5.60.060(9). The limitations on the privilege include waiver by the holder of the

privilege “[i]f the person waives the privilege by bringing charges against the mental

health counselor licensed under chapter 18.225 RCW.” RCW 5.60.060(9)(b). But no

one is claiming in this case that the Magneys brought charges against their mental

health counselor; rather, they filed a suit against their child’s medical team.

      As codified, there is no enumerated automatic waiver for filing a medical

negligence claim against a child’s treating physician for loss of parent-child consortium

and mental anguish. The plain language, or lack of language, of the statute thus

indicates this is not an automatic waiver of privilege, nor should it be. To read an

automatic waiver into the statute would violate the interpretive canon expressio unius

est exclusio alterius. The legislature has specifically enumerated the situations in

which the marital counseling privilege does not apply or is waived such that a

counselor may share privileged information—the present case is not one of the

situations in which there is a waiver. Under the plain meaning of the statutory

language, the Magneys have not waived the protection of the statute.

                    B.     The structure of RCW 5.60.060 precludes the court from
                           rewriting the statute consistently with the Respondents’
                           reading
      Further, the structure of RCW 5.60.060 precludes this court from reading an

automatic waiver into the statute. Within RCW 5.60.060, the legislature has

specifically codified 10 privileges. As noted above, some of the privileges are

codifications of the common law, e.g., the attorney-client privilege, while others are
                                           10
Magney et al. v. Pham, MD et al., No. 96669-9


derogations from the common law, e.g., the physician-patient privilege. See Youngs

v. PeaceHealth, 179 Wash. 2d 645, 650-51, 316 P.3d 1035 (2014) (attorney-client

privilege is the oldest common law privilege; legislature enacted physician-patient

privilege statute, RCW 5.60.060(4)); Carson, 123 Wash. 2d at 212-13. For privileges that

are statutory in origin, whether there is a waiver must be evaluated in light of the

legislature’s explicit definition of waiver for that particular privilege.

       The legislature wrote the 10 subsections of RCW 5.60.060 in the same style

for each subsection. Each subsection defines the privilege followed by provisions on

how the privilege might be waived or lost, if applicable. The marital and family privilege

at issue here is defined by subsection (9), followed by a list of five exceptions and

conditions. It would be contrary to this structure for this court to pick and choose

among the other subsections of the statute to dredge up different exceptions and

conditions from other subsections and impose these “borrowed” exceptions on a

different privilege. There is only one privilege under RCW 5.60.060 that includes an

automatic waiver upon the filing of a lawsuit: the physician-patient privilege. See RCW

5.60.060(4)(b) (a patient automatically waives the physician-patient privilege 90 days

after filing a personal injury or wrongful death suit). That this statutory privilege

includes an automatic waiver, and the marital counseling privilege does not, shows

that the legislature knows how to create an automatic waiver but chose not to do so

in the marriage and family counseling context.

       The plain language of the statute, the lack of ambiguity in the statute, the

legislature’s clear choice of the different circumstances under which each privilege

can be lost or waived, and the very structure of the statute lead us to the conclusion
                                             11
Magney et al. v. Pham, MD et al., No. 96669-9


that there is no automatic waiver of the marital counseling privilege. The legislature

has explicitly chosen to include automatic waiver only in the context of the physician-

patient privilege. Therefore, the superior court erred when it denied the Magneys’

motion for a protection order on the basis of automatic waiver.

                     C.      Our jurisprudence previously linking the physician-patient
                             privilege and the psychologist-client 5 privilege similarly
                             does not allow us to read the automatic waiver into the
                             marital counseling privilege
       The Respondents argue that because the psychologist-client privilege and the

marital counseling privilege “provide substantially the same protections” and the Court

of Appeals has extended the physician-patient privilege’s automatic waiver to the

psychologist-client privilege, the automatic waiver should be expanded to the marital

counseling privilege as well. Br. of Resp’ts at 5. This argument is unpersuasive given

the different statutory language among the defining privileges and waiver of privileges

and given the history of the interplay of the physician-patient privilege and the

psychologist-client privilege in our jurisprudence.

       Although they are found in different chapters of the RCW, the physician-patient

privilege and the psychologist-client privilege have been linked within Washington

case law. Because the Respondents rely on this link, it is important to examine the

history of these privileges, how we have previously interpreted the physician-patient




5 The psychologist-client privilege is sometimes referred to as the psychologist-patient
privilege. Because the statute refers to a psychologist and a client, we refer to the privilege
as psychologist-client privilege. See RCW 18.83.110.

                                              12
Magney et al. v. Pham, MD et al., No. 96669-9


privilege, and the legislature’s explicit choices in amending the physician-patient

privilege.

       The physician-patient privilege is found in the same statute as the marital

counseling privilege and reads, “[A] physician or surgeon . . . shall not, without the

consent of his or her patient, be examined in a civil action as to any information

acquired in attending such patient, which was necessary to enable him or her to

prescribe or act for the patient.” RCW 5.60.060(4). This privilege has only two

statutory exceptions: (a) the privilege does not apply to proceedings regarding child

abuse or neglect and (b) the patient automatically waives the physician-patient

privilege 90 days after filing a personal injury or wrongful death suit. RCW

5.60.060(4)(a)-(b). As noted above, the fact that the physician-patient privilege

explicitly contains an automatic waiver, and the marital counseling privilege contained

in the same statute does not, lends more support to the conclusion that the legislature

explicitly chose not to include the automatic waiver for the marital counseling privilege.

       The psychologist-client privilege reads, “Confidential communications between

a client and a psychologist shall be privileged against compulsory disclosure to the

same extent and subject to the same conditions as confidential communications

between attorney and client” and also are subject to the involuntary treatment act.

RCW 18.83.110. In Petersen, we held that RCW 18.83.110 “essentially provides the

same protection to psychologist-[client] communications as is provided by RCW

5.60.060 for communications between physician and patient.” 100 Wash. 2d at 429.

However, when Petersen was decided, RCW 5.60.060(4) did not include the

automatic waiver provision found in the current statute.
                                           13
Magney et al. v. Pham, MD et al., No. 96669-9


       In 1986, approximately three years after Petersen, the legislature amended the

physician-patient privilege to provide that a “‘[w]aiver of the physician-patient privilege

for any one physician or condition constitutes a waiver of the privilege as to all

physicians or conditions, subject to such limitations as a court may impose pursuant

to court rules.’” Youngs, 179 Wash. 2d at 658 (alteration in original) (quoting LAWS       OF

1986, ch. 305, § 101(4)(b)). The legislature amended the statute again in 1987 to

include the current 90-day automatic waiver language. Id. (citing LAWS OF 1987, ch.

212, § 1501(1)(b)). In Carson we noted that these legislative amendments were “a

codification of existing Washington case law which holds that waiver occurs even

without plaintiff's express consent.” 123 Wash. 2d at 213.

       But when Carson was decided, the implied waiver in our case law at the time

did not occur when a personal injury case was filed. Our case law at the time of

Petersen indicated “introduction by the patient of medical testimony describing the

treatment and diagnosis of an illness waive[d] the privilege as to that illness, and the

patient's own testimony to such matters has the same effect.” Carson, 123 Wash. 2d at

213 (citing Randa v. Bear, 50 Wash. 2d 415, 421, 312 P.2d 640 (1957) (respondent

waived physician-patient privilege when she filed a cross claim relating to the medical

service contract); McUne, 42 Wash. 2d at 76 (when a patient introduces medical

testimony about an ailment, he waives privilege as to that ailment)). Although Randa

appears to create an automatic waiver when a claim is filed, the case involves contract

interpretation and not the filing of a personal injury case.

       Post-Randa, in Bond v. Independent Order of Foresters, 69 Wash. 2d 879, 881,

421 P.2d 351 (1966), we held that
                                            14
Magney et al. v. Pham, MD et al., No. 96669-9


            [t]he bringing of an action for personal injuries does not constitute
      a waiver of the statute. The legislature expressly provided that a regular
      physician or surgeon shall not be examined in a civil action as to any
      information acquired in attending a patient, without such patient's
      consent. This legislative enactment is a clear and positive mandate.
(Emphasis omitted.) Thus, we explicitly rejected the assertion that under Randa and

McUne, “the bringing of an action for personal injuries constitutes a waiver of the

statutory physician-patient privilege.” Id. We further noted, “in several jurisdictions the

physician-patient privilege statutes specifically provide that the privilege is waived

when a civil action for personal injuries is instituted. Whether RCW 5.60.060(4) should

be so amended is a legislative function which rests within the sole discretion of the

legislature” because it is a statutory privilege. Id. at 882 (emphasis added). See also

Kime v. Niemann, 64 Wash. 2d 394, 396-97, 391 P.2d 955 (1964) (noting that while many

states had enacted statutes indicating a patient waives the physician-patient privilege

upon filing an action, Washington has no such enactments and, therefore, an order

providing that the privilege was waived upon filing was set aside).

       Therefore, the legislative amendments to the physician-patient privilege were

not a codification of Washington case law allowing for automatic waiver when a

personal injury claim is filed. The amendments were the legislature’s explicit decision

to follow a majority of states that had codified automatic waiver. The history of the

physician-patient privilege thus exemplifies that in examining a statutory privilege, we

look to the explicit language that the legislature has codified. Because prior to 1986

the legislature had not enacted an automatic waiver upon the filing of a personal injury

case, the filing of a personal injury case was not an automatic waiver. Similarly, in this

case, because the legislature has not provided that the filing of a medical negligence

                                            15
Magney et al. v. Pham, MD et al., No. 96669-9


action against one’s child’s health care team waives the marital counseling privilege,

the Magneys did not automatically waive the privilege.

         Respondents rely on the Court of Appeals decision in Lodis, to urge this court

to find an automatic waiver of the marital counseling privilege for seeking damages

for mental anguish. In Lodis, the plaintiff sought damages for emotional distress but

refused to comply with a discovery request for psychological records, claiming

psychologist-client privilege. 172 Wash. App. at 844. The defendant then filed a motion

in limine to prevent Lodis from introducing evidence of emotional distress, and the trial

court found that Lodis waived psychologist-client privilege by seeking damages for

emotional distress. Id. On reconsideration the trial court ruled that Lodis could waive

the privilege and produce the records or strike the emotional distress claim. Id. Lodis

refused to waive the privilege, and the trial court precluded him from introducing

evidence of emotional distress. Id. This action was consistent with an implied waiver

of the privilege as introduction of the evidence would impliedly waive the privilege. 6

         In the course of evaluating waiver of privilege in the Lodis case, instead of

analyzing the psychologist-client privilege under a theory of implied waiver, the Court

of Appeals equated the physician-patient privilege and the psychologist-client

privilege based on the language from Petersen. This had the effect of expanding RCW

5.60.060(4)(b)’s automatic waiver rule to the psychologist-client privilege. Lodis, 172
Wash. App. at 855-56.



6   The next section of this opinion discusses implied waiver in greater detail.



                                                16
Magney et al. v. Pham, MD et al., No. 96669-9


       The Lodis court examined the three different approaches in the federal courts

to emerge in the wake of Jaffe v. Redmond: 7 the broad approach (waiver when

emotional distress alleged in the complaint, which would equate to an automatic

waiver), the middle approach (waiver when more than general emotional distress),

and the narrow approach (waiver only when affirmatively relying on the privileged

conversations). 8 Lodis, 172 Wash. App. at 855. Although Lodis urged the court to adopt

the middle or narrow approach, the Court of Appeals declined to do so because Lodis

could not point to Washington case law that would require the court to treat the

physician-patient privilege and the psychologist-client privilege differently. Id.

Ultimately the court held that when a plaintiff seeks damages for mental anguish, he

or she waives the privilege as to all mental health records. Id. at 856.

       However, the legislative addition of the automatic waiver requirements post-

Petersen, calls into question the language from Petersen equating the physician-

patient privilege and the psychologist-client privilege. The Lodis court incorrectly relied

on this connection as the legislature has not added an automatic waiver to the

psychologist-client privilege. But even if it were correct, Lodis would be neither

persuasive nor controlling in this case because Lodis did not involve the marital

counseling privilege, and the marital counseling privilege is not sufficiently analogous

to the psychologist-client privilege to equate them.


7 518 U.S. 1, 14, 116 S. Ct. 1923, 135 L. Ed. 2d 337 (1996) (holding there is a federal
psychologist-client privilege in part because all 50 states and the District of Columbia had
some version of the privilege enacted as law).
8The concurrence/dissent devotes almost the entirety of the opinion to the discussion of out-
of-state and federal authority on these three approaches.
                                             17
Magney et al. v. Pham, MD et al., No. 96669-9


      II.    A lack of automatic waiver for a privilege does not preclude an implied
             waiver of privilege
      Although we hold that the Magneys did not automatically waive privilege by

filing the lawsuit, we remand to the superior court to determine whether the Magneys

impliedly waived the marital counseling privilege. Therefore, we examine the law

surrounding the implied waiver and how courts should evaluate whether a party has

impliedly waived privilege.

      As briefly discussed in the previous section, this court has examined the implied

waiver in the context of the physician-patient privilege. In McUne, a passenger

involved in an automobile accident testified about ailments he allegedly sustained in

the accident. 42 Wash. 2d at 74. He also called three physicians to testify about his

ailments. Id. After trial, the driver moved for a new trial, alleging that he had newly

discovered that a doctor of the passenger would testify that the passenger had

sustained some of the ailments prior to the accident. Id. at 73. The passenger objected

to the new testimony on the basis of physician-patient privilege. Id. On appeal, we

indicated that “[w]hen a patient permits his physician to testify without objection, he of

course waives the privilege as to that physician.” Id. at 74. This implied waiver would

also apply to other physicians who worked on the patient at the same time and

consulted with the testifying physician. Id. Further, a patient also impliedly waives the

privilege when he takes the witness stand and testifies as to the ailments at issue. Id.

at 76. In addition, by taking the stand he impliedly waives the privilege as to any

impeachment or contradictory medical testimony as to the ailments at issue. Id. We

accordingly remanded for a new trial on the issue of damages. Id. at 79.


                                           18
Magney et al. v. Pham, MD et al., No. 96669-9


        What follows from this precedent is that a person impliedly waives privilege on

an issue when that person testifies, introduces evidence, or fails to object to another’s

testimony as to the ailment or privileged conversation.

        There are some causes of action where the marital counseling privilege would

almost certainly be impliedly waived. For example, a cause of action for loss of

consortium within a marital relationship would likely waive the marital counseling

privilege because it would undoubtedly require testimony as to the health of the

marriage. But this would be waived upon the introduction of evidence or testimony, or

disclosed intent to do so, not by filing the lawsuit. However, other causes of action,

such as the “mental anguish” in the present case, require a closer look as to whether

there truly is a waiver in the context of the applicable privilege and the facts of the

case.

        Based on the record before us we cannot know the extent of any mental

anguish discussed within the Magneys’ marital counseling or whether that particular

mental anguish has any bearing on or connection to the mental anguish as pleaded

in the complaint. We therefore remand to the superior court to determine whether the

privilege would be impliedly waived by the introduction of evidence related to the

mental anguish pleaded in this case. If the trial court determines that the record shows

that the Magneys have so impliedly waived privilege by providing the defendants with

evidence of mental anguish akin to that which was discussed during the marital




                                           19
Magney et al. v. Pham, MD et al., No. 96669-9


counseling, then the trial court must determine what, if any, of the records are relevant

to the current litigation and, thus, discoverable. 9

       III.    When determining if a party has impliedly waived the marital counseling
               privilege, the court must conduct in camera review if the party holding
               the privileges requests it

       We review a trial court’s decision denying in camera review of records for abuse

of discretion. See State v. Kalakosky, 121 Wash. 2d 525, 550, 852 P.2d 1064 (1993)

(trial court’s decision not to hold in camera review of records was within the court’s

discretion).

       Although the superior court noted concern over the sensitive issues contained

within the marital counseling records, the superior court denied in camera review of

the records to determine relevance. We hold that courts must allow in camera review

of marital counseling records both in determining whether the privilege has been

impliedly waived and subsequently whether the records are relevant. 10 We hold this

because of the importance of the family, the sensitive nature of the records, the

potential to reveal individual privileged information unknown to the other spouse, and

because other privileged information is reviewed in camera.



9 The concurrence/dissent asserts the majority conflates implied waiver and relevance
because we remand for a determination of implied waiver based on the privileged records in
the present case. Concurrence/dissent at 3-4. On the contrary, it is to determine whether
evidence or disclosures that have been given to the defendants were discussed in the
counseling, in which case there could be an implied waiver. If, during in camera review, the
court determines the party has impliedly waived the privilege, that does not mean all records
are relevant. The court would then engage in a relevance analysis if the privilege has been
waived to determine what evidence is discoverable.
10We note that a court does not need to view the records to determine if the privilege has
been waived under the enumerated exceptions in RCW 5.56.060(9).

                                             20
Magney et al. v. Pham, MD et al., No. 96669-9


      One purpose of privileges is to encourage full disclosure of information and

proper treatment. See Carson, 123 Wash. 2d at 213 (discussing purpose of physician-

patient privilege). In the case of marital counseling, full disclosure can concern any

number of potential issues that a married couple face. It is undisputed that the records

of each spouse include privileged information of which the other spouse is unaware:

both Mr. Magney and Mrs. Magney engaged in counseling sessions with separate

counselors and both are unaware of what their partner said of them. Revealing

privileged information, which is currently unknown between spouses, could have

negative ramifications on the family beyond this litigation. This is especially

concerning when the court does not know if the privilege has been waived or if the

records are relevant.

      In deciding to not engage in in camera review, the superior court noted that the

information may not be admissible at trial. But inadmissibility at trial does not rectify

the potential harm to a family from the disclosure of privileged thoughts shared with a

marriage counselor; once privileged information is disclosed, it cannot be retracted:

“no bell can be unrung.” Dana v. Piper, 173 Wash. App. 761, 769, 295 P.3d 305 (2013)

(referencing disclosure of files protected by the attorney-client privilege). To prevent

undue disclosure and harm to the spouses and family unit, we hold that courts must

review marital counseling records in camera if the party holding the privilege requests

in camera review. This is consistent with other types of privileged information and

sensitive topics that are reviewed for relevance and privilege in camera. See, e.g.,

Cedell v. Farmers Ins. Co. of Wash., 176 Wash. 2d 686, 699, 295 P.3d 239 (2013)

(insurance company entitled to in camera review of a claims file to determine what

                                           21
Magney et al. v. Pham, MD et al., No. 96669-9


information is subject to attorney-client privilege); Fellows v. Moynihan, 175 Wash. 2d
641, 646, 285 P.3d 864 (2012) (remanding to superior court to conduct in camera

review of peer review and quality improvement records subject to privilege under

RCW 70.41.200); RCW 70.125.065(3) (sexual assault program records are reviewed

in camera to determine if any information is relevant). Further, it would allow the court

to redact and withhold any irrelevant privileged information.

      We hold that refusing in camera review of the marital counseling records was

untenable, and the superior court abused its discretion in not allowing in camera

review. We remand to the superior court for an in camera review of the marital

counseling records to determine whether the Magneys impliedly waived the marital

counseling privilege and, if so, the relevance of any information within the records.

                                      CONCLUSION

      We reverse the superior court and vacate the order denying the Magneys’

motion for a protective order. We remand to the superior court for in camera review of

the Magneys’ marital counseling records to determine whether the Magneys impliedly

waived the privilege and, if so, whether any privileged information is relevant to the

present case.




                                           22
Magney et al. v. Pham, MO et al., No. 96669-9




      WE CONCUR.




                                          23
Magney et al. v. Pham, MD et al., No. 96669-9
(Gordon McCloud, J., concurring in part/dissenting in part)




                                      No. 96669-9

      GORDON McCLOUD, J. (concurring in part/dissenting in part)—Truc

Pham, MD; Ayumi I. Corn, MD; Liquin Yin, MD; and Incyte Diagnostics

(collectively respondents) seek marital counseling records from Brian and Emily

Magney. Everybody agrees that those records start out as privileged under RCW

5.60.060(9). Respondents assert that the Magneys automatically waived privilege

simply by filing a lawsuit in which they seek damages for mental anguish. The

majority rejects that assertion, and I agree.

      But the majority also instructs the trial court to conduct in camera review of

the counseling records to determine whether they are relevant, seemingly

suggesting that maybe the Magneys did waive privilege by filing this lawsuit after

all. In doing so, the majority conflates waiver with relevancy. That conflation of

waiver and relevancy effectively eviscerates the legislatively created privilege.

Instead, the implied waiver inquiry must be kept separate from the relevancy

inquiry. When the separation is respected, it becomes clear that the Magneys have



                                            1
Magney et al. v. Pham, MD et al., No. 96669-9
(Gordon McCloud, J., concurring in part/dissenting in part)


not impliedly waived privilege at this point in the litigation. I would therefore

reverse the trial court’s decision to order the Magneys to produce their marital

counseling records.

       Thus, I respectfully concur in part and dissent in part.

                                        ANALYSIS

       Under our court rules, “[p]arties may obtain discovery regarding any matter,

not privileged, which is relevant to the subject matter in the pending action.” CR

26(b)(1) (emphasis added). Thus, respondents may obtain the marital counseling

records that they seek only if the records are (1) not privileged and (2) relevant.

       Under the first inquiry, the court must determine whether the records are

privileged and, if they are, whether privilege has been waived. Under the second

inquiry, which is reached only if the records are not privileged or if privilege has

been waived, the court must determine whether the records are relevant. For

discovery purposes, the records are relevant if they “appear[] reasonably calculated

to lead to the discovery of admissible evidence.” Id. 1 Finally, if the records are

discoverable, the court should determine whether a protective order or other




       1
         The records may be discoverable even if they are later deemed inadmissible at
trial. CR 26(b)(1) (“It is not ground for objection that the information sought will be
inadmissible at the trial if the information sought appears reasonably calculated to lead to
the discovery of admissible evidence.).

                                             2
Magney et al. v. Pham, MD et al., No. 96669-9
(Gordon McCloud, J., concurring in part/dissenting in part)


remedy is appropriate “to protect a party or person from annoyance,

embarrassment, oppression, or undue burden or expense.” CR 26(c).

      I would hold that the Magneys’ marital counseling records are privileged

and that the Magneys have not waived privilege (at least not at this point in the

litigation). Thus, I begin and end my analysis with the first inquiry.

     I.   The majority conflates the two inquiries

      The majority correctly notes that the trial court must conduct both a waiver

inquiry and a relevancy inquiry. Majority at 19-20. But the majority fails to keep

separate those two distinct inquiries. Instead, the majority describes a waiver

inquiry that is exactly the same as the relevancy inquiry.

      As to the waiver inquiry, the majority instructs the trial court to examine the

Magneys’ marital counseling records to determine “the extent of any mental

anguish discussed within the Magneys’ marital counseling or whether that

particular mental anguish has any bearing on or connection to the mental anguish

as pleaded in the complaint.” Majority at 19. Basically, the majority instructs the

trial court to determine whether the marital counseling records are relevant to the

current lawsuit. And if they are, then the Magneys waived privilege.

      But if the waiver inquiry is essentially a relevancy inquiry, then what

purpose does the separate relevancy inquiry serve? The majority is both conflating



                                            3
Magney et al. v. Pham, MD et al., No. 96669-9
(Gordon McCloud, J., concurring in part/dissenting in part)


waiver with relevancy and instructing the trial court to conduct redundant analyses.

And by making waiver contingent on relevancy, the majority writes privilege out

of existence. See Johnson v. Trujillo, 977 P.2d 152, 157 (Colo. 1999)

(“‘[R]elevance alone cannot be the test, because such a test would ignore the

fundamental purpose of evidentiary privileges, which is to preclude discovery and

admission of relevant evidence under prescribed circumstances.’” (quoting R.K. v.

Ramirez, 887 S.W.2d 836, 842 (Tex. 1994)). All records are discoverable only if

they’re potentially relevant, not just privileged records. CR 26(b)(1).

      In sum, before the court analyzes relevancy for purposes of discovery, it

must first determine whether the records are privileged and, if so, whether that

privilege has been waived. The waiver inquiry is distinct from the relevancy

inquiry. Whether privilege has been waived is a difficult question because courts

across the country have debated the proper test for making that decision and we

have never chosen sides in that debate. We have to do that now to decide this case.

I therefore describe the different sides in that debate and the pros and cons of each

approach. I conclude that the “narrow” approach is the only one that is consistent

with our privilege statute and with United States Supreme Court law on the clarity

required to make this privilege work. I would therefore hold that for reasons

entirely unrelated to relevance, the Magneys have not waived privilege.



                                            4
Magney et al. v. Pham, MD et al., No. 96669-9
(Gordon McCloud, J., concurring in part/dissenting in part)


    II.      The federal courts have developed three approaches to waiver

      Respondents seek records that are generally protected by privilege. RCW

5.60.060(9). 2 The primary issue before our court is whether the Magneys waived

the privilege that the legislature afforded to them.

      I agree with the majority that the Magneys did not waive privilege simply by

seeking damages for mental anguish. This holding finds support in our precedent

regarding the statutory physician-patient privilege. Before that statutory privilege

was amended to include waiver “[n]inety days . . . after filing an action for

personal injuries or wrongful death,” see LAWS OF 1987, ch. 212, § 1501(4)(b), we

had held that the mere filing of an action for personal injuries did not waive the

privilege, Bond v. Indep. Order of Foresters, 69 Wash. 2d 879, 880, 421 P.2d 351

(1966). Thus, we have already rejected the sort of broad waiver that respondents

advocate for here.

          But determining exactly when a party waives privilege is a tougher question.

In Phipps v. Sasser, a personal injury case, we addressed when the privilege is

waived, if not at filing. 74 Wash. 2d 439, 445-46, 445 P.2d 624 (1968). We



      2
         The “marital counseling” privilege protects “information acquired from persons
consulting the [counselor] in a professional capacity when the information was necessary
to enable the [counselor] to render professional services to those persons.” RCW
5.60.060(9). That is, the privilege protects the substance of the conversations. It does
not protect the fact that the conversations occurred or when they occurred.

                                            5
Magney et al. v. Pham, MD et al., No. 96669-9
(Gordon McCloud, J., concurring in part/dissenting in part)


acknowledged that the privilege holder could certainly impliedly waive privilege

prior to trial, and we held that whether the privilege holder has done so is left to the

trial court’s discretion on a case-by-case basis. Id. at 446 (“Absent legislative

action, the trial court should proceed on a case-by-case basis rather than having

this court attempt to fix a precise event in the pretrial proceedings which, under all

conditions, would constitute an implied waiver.”). But we didn’t provide guidance

beyond that, much to the dissent’s chagrin. Id. at 451-52 (Finley, C.J., dissenting).

       Underscoring the difficulty of this issue, the federal courts have been unable

to reach a consensus on when the similar federal psychotherapist-patient privilege

is impliedly waived. 3 See Helen A. Anderson, The Psychotherapist Privilege:

Privacy and “Garden Variety” Emotional Distress, 21 GEO. MASON L. REV. 117,

134 (2013) (explaining that the federal appellate courts “have not set binding



       3
         In Jaffee v. Redmond, the United States Supreme Court recognized a
psychotherapist-patient privilege. 518 U.S. 1, 9-10, 116 S. Ct. 1923, 135 L. Ed. 2d 337
(1996). The Supreme Court broadly defined the privilege to include “confidential
communications made to licensed social workers in the course of psychotherapy.” Id. at
15. It stands to reason that the privilege would also include confidential communications
made to licensed marital counselors. In contrast to this all-in-one federal privilege,
Washington has one statute that creates a psychologist-client privilege, RCW 18.83.110,
and an entirely separate statute that creates several seemingly related privileges, including
a social worker-patient privilege and the marital counseling privilege at issue here, RCW
5.60.060(9). Given the breadth of the federal privilege, federal case law on the
psychotherapist-patient privilege may inform our decisions about how to handle cases
involving either our psychologist-client privilege or the privileges contained in RCW
5.60.060(9), including the marital counseling privilege at issue here.



                                             6
Magney et al. v. Pham, MD et al., No. 96669-9
(Gordon McCloud, J., concurring in part/dissenting in part)


rules” and the district courts have taken various approaches). The federal courts

have taken three different approaches: the broad approach, the narrow approach,

and the middle ground approach. Koch v. Cox, 376 U.S. App. D.C. 376, 489 F.3d
384, 390 (2007). These three approaches, adopted by courts around the country,

reflect a thorough and thoughtful analysis of the issue, and they more or less cover

the gamut of possibilities. Thus, I believe that they are worth considering in

detail. 4

            A. The Broad Approach

        Under the broad approach, a patient who places his or her mental condition

at issue—for example, by “mak[ing] a claim for emotional distress”—waives

privilege. Koch, 489 F.3d at 381 (quoting Schoffstall v. Henderson, 223 F.3d 818,

823 (8th Cir. 2000)). This is the approach taken by the Court of Appeals in Lodis

v. Corbis Holdings, Inc., 172 Wash. App. 835, 854-55, 292 P.3d 779 (2013). I agree

with the majority’s analysis and rejection of Lodis. In addition, as I noted above,



        4
           The majority seems to suggest that it is not worth this court’s time to examine
cases from other state courts and from federal courts, pointing out that I “devote[] almost
the entirety of [my] opinion to the discussion of out-of-state and federal authority.”
Majority at 17 n.8. I, however, believe that it is this court’s duty to examine the law in
full detail in order to reach the best decision possible. I am well aware that we are not
bound by out-of-jurisdiction cases, but the fact that a case is not binding does not mean
that it is not helpful. That is particularly true here, where our court has a dearth of case
law (recent case law, at least) on the issue at hand, and where the out-of-jurisdiction cases
neatly summarize the three different approaches we might take.

                                             7
Magney et al. v. Pham, MD et al., No. 96669-9
(Gordon McCloud, J., concurring in part/dissenting in part)


our court has already rejected the broad approach to waiver, albeit in a different

context. See Bond, 69 Wash. 2d at 880 (holding that the mere filing of a lawsuit for

personal injuries does not waive the physician-patient privilege).

      Aside from the problems with Lodis identified by the majority, there’s

another problem with adopting the reasoning from that case: our legislature has

since rejected it. The privilege holder in Lodis filed his claim under the

Washington Law Against Discrimination (WLAD), ch. 49.60 RCW, and sought

emotional damages. 172 Wash. App. at 842. The court adopted the broad approach

and held that “when a plaintiff puts his mental health at issue by alleging emotional

distress, he waives his psychologist-patient privilege for relevant mental health

records.” Id. at 855.

      But the legislature has now passed a law that effectively overrules Lodis.

See RCW 49.60.510. Under that new law,5 a privilege holder who brings a WLAD

claim does not waive privilege simply by requesting noneconomic damages such

as emotional distress. RCW 49.60.510(1). Instead, a privilege holder waives

privilege when he or she “[a]lleges a specific diagnosable physical or psychiatric

injury as a proximate result of the respondents’ conduct” or “[r]elies on the records

or testimony of a health care provider or expert witness to seek general damages.”


      5
         The legislature recently amended this statute, but the changes have not yet gone
into effect. S.B. 6236, 66th Leg., Reg. Sess. (Wash. 2020).

                                            8
Magney et al. v. Pham, MD et al., No. 96669-9
(Gordon McCloud, J., concurring in part/dissenting in part)


RCW 49.60.510(1)(a), (b). Thus, not only was Lodis incorrectly decided for the

reasons stated in the majority opinion, but it also has since been abrogated by our

legislature.

      Other courts have rejected the broad approach for the same reason I disagree

with the majority’s opinion: it largely overrides the privilege. The Colorado

Supreme Court rejected the broad approach in a case with facts that mirror those

before us now. Johnson, 977 P.2d 152. There, Johnson brought a personal injury

action in which she sought damages “for mental anguish, emotional distress, pain

and suffering, and loss of enjoyment of life.” Id. at 153. One of the defendants

sought “records from her marriage counseling sessions with her ex-husband.” Id.

at 154. Like Washington, Colorado has a statutorily created marital counseling

privilege. Id. at 155 (quoting COLO. REV. STAT. § 13-90-107(1)(g) (1998)). The

defendant claimed that the plaintiff had impliedly waived privilege by “inject[ing]

her mental condition into the case.” Id. at 154. The defendant argued that “[i]t

would be unfair . . . if she were precluded from discovering potential causes of

Johnson’s mental and emotional suffering that are not related to the accident.” Id.

at 156.

      The Colorado Supreme Court rejected that argument. Id. at 157. The court

noted that the defendant’s “most compelling argument for why we should find an



                                            9
Magney et al. v. Pham, MD et al., No. 96669-9
(Gordon McCloud, J., concurring in part/dissenting in part)


implied waiver is that the information sought may be relevant to a determination of

the extent to which Johnson’s mental suffering is properly attributable to the

accident as opposed to some other cause.” Id. But the court held “that ‘relevance

alone cannot be the test, because such a test would ignore the fundamental purpose

of evidentiary privileges, which is to preclude discovery and admission of relevant

evidence under prescribed circumstances.’” Id. (quoting R.K., 887 S.W.2d at 842).

      Indeed, if relevance were the test, then privilege may as well not even exist,

because even unprivileged material must be relevant to be discoverable. CR

26(b)(1) (allowing parties to discovery only material that “is relevant to the subject

matter involved in the pending action”). Moreover, the United States Supreme

Court has rejected any approach that takes relevancy into consideration: “Making

the promise of confidentiality contingent upon a trial judge’s later evaluation of the

relative importance of the patient’s interest in privacy and the evidentiary need for

disclosure would eviscerate the effectiveness of the privilege.” Jaffee v. Redmond,

518 U.S. 1, 17, 116 S. Ct. 1923, 135 L. Ed. 2d 337 (1996).

      I would reject the broad approach to waiver.

          B. The Narrow Approach

      Under the narrow approach, a patient waives privilege by “‘affirmatively

placing the substance of the advice or communication directly in issue.’” Koch,



                                           10
Magney et al. v. Pham, MD et al., No. 96669-9
(Gordon McCloud, J., concurring in part/dissenting in part)
489 F.3d at 390 (quoting Fitzgerald v. Cassil, 216 F.R.D. 632, 638 (N.D. Cal.

2003)). For example, in Vanderbilt v. Town of Chilmark, the plaintiff alleged

violations of various antidiscrimination and antiretaliation laws; for most of those

violations, she sought damages for emotional distress. 174 F.R.D. 225, 226 (D.

Mass. 1997). Courts applying the broad approach would have held that the

plaintiff waived privilege simply by seeking damages for emotional distress. See,

e.g., Schoffstall, 223 F.3d at 823. But the court in Vanderbilt rejected the broad

approach and instead opted for the narrow approach. 174 F.R.D. at 228. The court

held that a plaintiff waives privilege only if he or she “puts the privileged

communication itself at issue,” by “us[ing] the substance of her communication, by

calling her psychotherapist as a witness, for example, or by testifying to the

substance of the communication herself.” Id. at 230.

      Courts that adopt the narrow approach treat waiver of the psychotherapist-

patient privilege similarly to how they treat waiver of the attorney-client privilege.

“A client waives [attorney-client] privilege when he puts the attorney-client

relationship in issue—for example, by suing the attorney for malpractice or by

claiming he relied upon the attorney’s advice.” Koch, 489 F.3d at 389 (citing

United States v. Moody, 923 F.2d 341, 352-53 (5th Cir. 1991); CHRISTOPHER B.

MUELLER & LAIRD C. KIRKPATRICK, EVIDENCE § 5.30 (3d ed. 2003);



                                           11
Magney et al. v. Pham, MD et al., No. 96669-9
(Gordon McCloud, J., concurring in part/dissenting in part)


RESTATEMENT (THIRD) OF THE LAW GOVERNING LAWYERS § 80 (AM. LAW INST.

2000)). “By analogy, a patient would waive the psychotherapist-patient privilege

when he sues the therapist for malpractice, or relies upon the therapist’s diagnoses

or treatment in making or defending a case.” Id. (citing Vanderbilt, 174 F.R.D. at

229).6

         To be sure, courts that adopt the broad approach also claim that they are

attempting to treat waiver of the psychotherapist-patient privilege the same way

they treat waiver of the attorney-client privilege—but that claim falls flat. For

example, in Schoffstall, a case often cited as an example of the broad approach, the

court reasoned “that, similar to attorney-client privilege that can be waived when

the client places the attorney’s representation at issue, a plaintiff waives the

psychotherapist-patient privilege by placing his or her medical condition at issue.”
223 F.3d at 823 (relying on several federal district court opinions). But that



         6
          In Pappas v. Holloway, 114 Wash. 2d 198, 787 P.2d 30 (1990), we examined when
a client impliedly waives attorney-client privilege. We held that the client does so when
he or she sues an attorney for malpractice. Id. at 208-09. In doing so, we applied a three-
prong test that we borrowed from a federal court. Id. at 207-08 (applying test from
Hearn v. Rhay, 68 F.R.D. 574 (E.D. Wash. 1975)). Under one of those prongs, we
examined the opposing party’s need for the evidence. Id. But as explained above, the
United States Supreme Court has since rejected any sort of analysis that balances the
importance of a privilege with the opposing party’s need for the privileged evidence.
Jaffee, 518 U.S. at 17 (“Making the promise of confidentiality contingent upon a trial
judge’s later evaluation of the relative importance of the patient’s interest in privacy and
the evidentiary need for disclosure would eviscerate the effectiveness of the privilege.”).

                                            12
Magney et al. v. Pham, MD et al., No. 96669-9
(Gordon McCloud, J., concurring in part/dissenting in part)


comparison is imperfect. It equates placing one’s medical condition at issue with

placing an attorney’s representation at issue, id., and the two do not equate:

“Asking whether the patient’s mental condition is at issue is a very different

question from that asked in the context of determining waiver of the attorney-client

privilege: whether the client has put the representation—not the topic of

representation—at issue.” Anderson, supra, at 124. Simply put, the Schoffstall

court’s conclusion that “making a claim for emotional distress necessarily waives

the privilege . . . does not follow from the . . . analogy to the attorney-client

privilege.” Koch, 489 F.3d at 389 (citing Schoffstall, 223 F.3d at 823).

      At bottom, the narrow approach is tailored to protect privilege while at the

same time barring a party from wielding the privilege as a sword. Id. “‘In other

words, a party cannot partially disclose privileged communications or affirmatively

rely on privileged communications to support its claim or defense and then shield

the underlying communications from scrutiny by the opposing party.’” In re Sims,

534 F.3d 117, 132 (2d Cir. 2008) (quoting In re Grand Jury Proceedings, 219 F.3d
175, 182 (2d Cir. 2000)).

      As I discuss below, our court has already gone a long way toward adopting

the narrow approach, and I would explicitly do so here.




                                           13
Magney et al. v. Pham, MD et al., No. 96669-9
(Gordon McCloud, J., concurring in part/dissenting in part)


          C. The Middle Ground Approach

      The middle ground approach reflects a compromise position adopted by

those courts that believe that the broad approach protects privilege too little and the

narrow approach protects it too much. Under this approach, a patient waives the

privilege by alleging more than “‘“garden variety” emotional distress.’” Koch, 489
F.3d at 390 (quoting Jackson v. Chubb Corp., 193 F.R.D. 216, 225 n.8 (D.N.J.

2000)).

      But what is meant by “garden variety” is not entirely clear. See Flowers v.

Owens, 274 F.R.D. 218, 225 (N.D. Ill. 2011) (“The problem in these cases is

definitional and stems from the imprecision and elasticity of the phrase ‘garden

variety.’”). One court has identified five scenarios in which the claimed emotional

distress is more than “garden variety.” St. John v. Napolitano, 274 F.R.D. 12, 19-

20 (D.D.C. 2011). According to that court, a party alleges more than “garden

variety” emotional distress, and thus waives privileges, if he or she (1) asserts “‘a

cause of action for intentional or negligent infliction of emotional distress,’” (2)

makes “‘an allegation of a specific mental or psychiatric injury or disorder,’” (3)

asserts “‘a claim of unusually severe emotional distress,’” (4) makes an “‘offer of

expert testimony to support a claim of emotional distress,’” or (5) concedes “‘that

his or her mental condition is “in controversy.”’” Id. at 19 (quoting Turner v.



                                           14
Magney et al. v. Pham, MD et al., No. 96669-9
(Gordon McCloud, J., concurring in part/dissenting in part)


Imperial Stores, 161 F.R.D. 89, 95 (S.D. Cal. 1995)); see also Johnson, 977 P.2d at

157 (applying similar analysis).

      The absence of an obvious definition of “garden variety” emotional distress,

along with the required in-depth analysis that goes with it, has led some courts to

reject the middle ground approach. As one court explained, “the use of a test for

waiver that hinges on an after-the-fact judicial assessment of numerous qualitative

factors introduces a risk of uncertainty that the Supreme Court in Jaffee sought to

avoid.” Fitzgerald, 216 F.R.D. at 639. This is correct: remember that in Jaffee,

the United States Supreme Court reasoned that “if the purpose of the privilege is to

be served, the participants in the confidential conversation ‘must be able to predict

with some degree of certainty whether particular discussions will be protected. An

uncertain privilege, or one which purports to be certain but results in widely

varying applications by the courts, is little better than no privilege at all.’” 518
U.S. at 18 (quoting Upjohn Co. v. United States, 449 U.S. 383, 393, 101 S. Ct. 677,

66 L. Ed. 2d 584 (1981)).

      Others have criticized the middle ground approach as fundamentally unfair

because “[i]t depends on the individual judge’s view of what is ‘ordinary’” and is

thus subject to a judge’s biases. Anderson, supra, at 119. Through this lens, the

approach is seen as “a kind of discrimination in itself that tells the plaintiff that



                                           15
Magney et al. v. Pham, MD et al., No. 96669-9
(Gordon McCloud, J., concurring in part/dissenting in part)


something is wrong with her if she claims to have suffered more than what is

reasonable according to the dominant group.” Id. at 141.

      I agree with these criticisms. This approach is impossible to apply in a

principled and consistent manner, provides little to no guidance to future courts,

and undermines Jaffee’s directive that privileges be clear and predictable.

          D. I would adopt the narrow approach

      As discussed in detail above, we have already rejected the broad approach,

and I would reject the middle ground approach, too. This leaves the narrow

approach.

      To some extent, our court has already adopted what amounts to the narrow

approach. In McUne v. Fuqua, McUne sued over injuries he suffered in an

automobile accident. 42 Wash. 2d 65, 68, 253 P.2d 632 (1953). The parties disputed

whether McUne had impliedly waived the physician-patient privilege. Id. at 74.

We explained, first, that “[w]hen a patient permits his physician to testify without

objection, he of course waives the privilege as to that physician.” Id. (citing

Williams v. Spokane Falls & N. Ry. Co., 42 Wash. 597, 84 P. 1129 (1906)). In that

situation, the patient “also waives the privilege as to other physicians who attended

the patient at the same time and in consultation with the first physician.” Id.




                                           16
Magney et al. v. Pham, MD et al., No. 96669-9
(Gordon McCloud, J., concurring in part/dissenting in part)


      We also held that at least in some circumstances, a patient may voluntarily

open the door and waive “the privilege as to any medical testimony which tends to

contradict or impeach medical testimony which he has himself offered.” Id. at 76.

We held that McUne voluntarily opened the door by having three doctors testify on

his behalf and by personally testifying “that he was able to do heavy work before

the accident but not afterwards, that his health was good prior to the accident, and

that he had not consulted a doctor ‘for years.’” Id. at 75-76. We subsequently

limited this holding to some extent, clarifying that “we did not there adopt the

minority rule that waiver, by permitting one treating physician to testify without

objection, is a waiver as to all.” Phipps, 74 Wash. 2d at 448 n.9. We have also

explained that a patient does not waive the privilege by testifying as an adverse

witness, as that testimony does “not constitute a ‘voluntary opening of the door.’”

Randa v. Bear, 50 Wash. 2d 415, 421, 312 P.2d 640 (1957) (quoting Packard v.

Coberly, 147 Wash. 345, 265 P. 1082 (1928)).

      So the holding of McUne can be summarized as follows. A patient waives

the physician-patient privilege as to those physicians who testify on the patient’s

behalf, as well as to those physicians who attended the patient at the same time and

in consultation with the testifying physician. And when a patient testifies about his

or her condition as it existed in the past, prior to the incident at issue, the patient



                                            17
Magney et al. v. Pham, MD et al., No. 96669-9
(Gordon McCloud, J., concurring in part/dissenting in part)


waives the privilege as to those physicians who had treated the patient at that

time. This holding, limiting waiver to the topics on which the party affirmatively

offers evidence, contains the seeds of the narrow approach.

      In accord with our case law, I would explicitly adopt the narrow approach

now. I would hold that the Magneys have not impliedly waived privilege simply

by seeking damages for mental anguish. As this case proceeds, it’s possible that

they may waive privilege at some point by, for example, affirmatively claiming no

preexisting mental health issues or placing the substance of their communications

with their marital counselor directly at issue, see, e.g., Koch, 489 F.3d at 389-90.

But they have not done so here. If the Magneys call their counselor as a witness,

or if they testify to the substance of their counseling sessions, or if they otherwise

rely on their prior treatment in making their case, then they will have waived

privilege. McUne, 42 Wash. 2d at 74. The Magneys might also waive privilege if

they choose to rely on the status of their mental health prior to the events that led to

this lawsuit. McUne, 42 Wash. 2d at 75-76 (finding implied waiver in part because

plaintiff voluntarily took the witness stand and claimed that “his health was good

prior to the accident”).

      But all the Magneys have done at this stage is file a lawsuit in which they

seek damages for mental anguish. Because I would adopt the narrow approach to



                                           18
Magney et al. v. Pham, MD et al., No. 96669-9
(Gordon McCloud, J., concurring in part/dissenting in part)


waiver, I would hold that this is insufficient to waive privilege. Thus, the

Magneys’ marital counseling records are protected by privilege and not subject to

discovery, regardless of their relevancy. CR 26(b)(1).

      The majority suggests that the Magneys may have impliedly waived

privilege through some action other than filing this lawsuit. Majority at 3

(reasoning that the trial court should determine “whether the Magneys have

impliedly waived privilege through any of their actions thus far”). According to

the majority, the Magneys may have “impliedly waived privilege by providing the

defendants with evidence of mental anguish akin to that which was discussed

during the marital counseling.” Id. at 19-20. But that is a hypothetical situation

not before us. The respondents are arguing that the Magneys impliedly waived

privilege by filing this lawsuit. See Br. of Resp’ts at 2-3. For purposes of this

appeal, the only relevant action that the Magneys have taken is to file the lawsuit.

And the majority itself concludes that filing a lawsuit is not enough to waive

privilege. Majority at 18 (“we hold that the Magneys did not automatically waive

privilege by filing the lawsuit”). I agree, and the potential relevancy of the marital




                                           19
Magney et al. v. Pham, MD et al., No. 96669-9
(Gordon McCloud, J., concurring in part/dissenting in part)


counseling records does not change this. There is no reason to remand this case for

in camera review of those records. 7

                                      CONCLUSION

      I would hold that the Magneys have not waived privilege, impliedly or

otherwise, regardless of the relevancy of their martial counseling records. I would

therefore reverse the trial court’s decision to order the Magneys to produce their

marital counseling records.




                                           ___________________________________




      7
         The majority instructs the trial court “to determine whether evidence or
disclosures that have been given to the defendants were discussed in the counseling.”
Majority at 20 n.9. It bears noting that the Magneys met with their marital counselor
before the events that gave rise to this lawsuit. Verbatim Report of Proceedings at 3.

                                            20